Citation Nr: 1451164	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary service-connected to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  He had service in Vietnam and was awarded a Combat Infantryman Badge.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for the claimed disability.  

The Board previously considered this appeal in February 2012 and July 2014 and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Veteran cancelled his request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  38 C.F.R. § 20.702(e) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension so that he is afforded every possible consideration.

The Veteran asserts that service connection is warranted for hypertension, including as secondary to his service-connected diabetes mellitus.  The Veteran was afforded VA examinations in May 2008 and March 2012 to determine the nature and etiology of the hypertension and whether the hypertension was due to or caused by the service-connected diabetes mellitus.  The examiners opined that there was no causal relationship between the hypertension and the diabetes mellitus.  

Review of the record, however, shows that service connection is also currently in effect for coronary artery disease, status post myocardial infarction, as secondary to diabetes mellitus.  The May 2008 and March 2012 VA examiners did not render medical opinions as to whether the Veteran's hypertension was causally related to the Veteran's service-connected coronary artery disease.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310. 

Thus, the Board finds that a medical examination and opinion are necessary to determine whether the claimed hypertension was caused or aggravated by the service-connected coronary artery disease.  38 U.S.C.A. § 5103A(d). 

The RO/AMC should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any outstanding pertinent VA or non-VA clinical records showing treatment of the hypertension.  The RO/AMC should make an attempt to obtain copies any outstanding records from any identified treatment source.  

Furthermore, the record indicates that the Veteran has been treated at the Charleston VAMC from at least September 2011 to March 2012 (see the September 20, 2012 rating decision); however, no such treatment records are associated with the claims file.  Thus, the RO/AMC should obtain any pertinent VA treatment records for treatment of the claimed hypertension.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed hypertension.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter shall invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claim.

2. Obtain copies of all records of VA treatment for hypertension and the service-connected coronary artery disease, specifically from, but not limited to, the Charleston VAMC.

3. After obtaining any records requested above, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed current hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner shall be performed.

After reviewing the entire record, the examiner is directed to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hypertension is caused or aggravated by the Veteran's service-connected coronary artery disease.  

A complete rationale must be provided for all findings and conclusions reached.  The examiner must identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why.

If the examiner finds that the hypertension was aggravated by the service-connected coronary artery disease, the examiner should report the degree of severity of the hypertension before the onset of aggravation and report the current level of severity of the hypertension. 

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



